Citation Nr: 0839786	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-08 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for keloids on the 
chest, to include consideration of secondary service-
connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
alopecia areata.

3.  Entitlement to an evaluation in excess of 10 percent for 
a fungus infection of the feet and hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 1969 
and from July 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 (increased rating 
claims) and June 2007 (service connection claim) rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

A travel Board hearing was held in April 2008, in Cleveland, 
Ohio, before the undersigned Acting Veterans Law Judge who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.


FINDINGS OF FACT

1.  The service treatment records are negative for 
documentation of any skin symptomatology affecting the chest 
or for a diagnosis of keloids of the chest or elsewhere. 

2.  Keloids on the chest were initially diagnosed several 
years after the veteran's discharge from service; no 
competent medical opinion or clinical evidence has been 
presented establishing an etiological relationship between 
this currently diagnosed condition and service or a service-
connected disability.

3.  The veteran's alopecia areata is primarily affected by 
hair loss and patches of baldness; the condition affects only 
the head and scalp assessed as affecting 2% of the exposed 
area of the body, with no residual scarring, disfigurement or 
eczema-type symptoms.

4.  The veteran's fungal infection of the feet and hands does 
not affect 20 to 40 percent of the entire body or exposed 
areas; does not impair functioning of the affected parts; and 
is not productive of deep scarring, limitation of motion, or 
scarring in an area exceeding 12 square inches.


CONCLUSIONS OF LAW

1.  Keloids on the chest were not incurred in or aggravated 
by military service nor are they secondarily related to a 
service-connected disorder. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

2.  The criteria for an evaluation in excess of 10 percent 
for alopecia areata have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.31, 4.118, 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803-
05, 7813, 7830, 7831 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for a fungal infection of the hands and feet have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.118; Diagnostic Codes 7801-7816 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 19 
Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the service connection claim, the RO's letter 
of April 2007 describing the evidence needed to support the 
veteran's claim was timely mailed before the June 2007 rating 
decision.  The letter described the evidence necessary to 
substantiate a claim for service connection, identified what 
evidence VA had collected and was collecting, asked the 
veteran to send in particular documents and information, 
suggested what kind of evidence might be helpful in 
establishing his claim, and addressed what evidence was 
necessary with respect to the rating criteria and the 
effective date of an award for service connection.  For the 
service connection claim, VA met its duty of notification.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires that VA also notify the claimant that to 
substantiate his or her claim, medical or lay evidence is 
needed demonstrating both a worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Vazquez-Flores, 22 Vet. App. at 43-44.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which increased 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Here, a July 2006 notice letter provided proper notice of 
most of the evidence needed to substantiate the increased 
rating claims.  It described the evidence necessary to 
substantiate an increased rating claim, identified what 
evidence VA had collected and was collecting, asked the 
veteran to send in particular documents and information, 
suggested what kind of evidence (such as medical treatment 
records, laboratory tests, Social Security determinations, 
lay statements, statements from employers about how the 
veteran's condition affected his work, etc.) might be helpful 
in establishing his claim, addressed how rating criteria are 
used in evaluating disabilities, and discussed the 
determination of the effective date of an award for service 
connection.

As for how the service-connected disabilities affected his 
daily life, the July 2006 letter did not explicitly address 
the impact of his worsening disability upon his daily life.  
Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The July 2006 letter contained statements 
notifying the veteran that evidence describing the manner in 
which his disability was worse would be helpful.  For 
example, he was notified to submit statements from 
individuals who were able to describe in what manner his 
disability had become worse.  He also was informed that he 
could provide his own statement of his symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by his disability.  The veteran 
was also invited to submit such statements by the Acting 
Veterans Law Judge who conducted the 2008 travel board 
hearing.  Since the veteran had a meaningful opportunity to 
participate in the adjudication process, the veteran was not 
prejudiced by any error in the July 2006 notice.  Cf. Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).

In any event, at the April 2008 Board hearing, in response to 
specific questioning by the undersigned Acting Veterans Law 
Judge, the veteran and his representative each affirmatively 
certified that they were aware of the applicable rating 
criteria for both of the service-connected skin conditions 
and the effect of the service-connected disabilities of the 
veteran's daily life were discussed; thus they demonstrated 
their actual knowledge of the evidence necessary to 
substantiate the claims.  Accordingly, the purpose of the 
notice, to ensure that he had the opportunity to participate 
meaningfully in the adjudication process was not frustrated 
as the veteran had actual knowledge of what was necessary to 
substantiate his claims prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Velez v. West, 11 Vet. App. 148, 157 (1998) 
(holding that actual knowledge by the veteran cures defect in 
notice).

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder (which contained his service 
treatment records), by conducting compensation and pension 
examinations, and by providing him with an opportunity to 
present sworn testimony at a personal hearing before the 
undersigned Acting Veterans Law Judge.

In a May 2008 statement, the veteran's representative 
requested that the case be remanded to obtain a second 
medical opinion pertaining to the service connection claim.  
The Board has reviewed the examination report of 2007 and has 
found no irregularities in the report.  In fact that 
examination report was quite thorough and a second opinion 
was obtained from a dermatologist in an addendum added to the 
report.  That examination was conducted by a qualified 
professional and the report contained no indication of 
impropriety.  As no specific defect in that report has been 
identified, it appears that the veteran and his 
representative may be merely dissatisfied by the adverse 
opinion provided therein; accordingly, in such instance, VA 
is under no duty to provide another examination or obtain 
another opinion.  See Cox v. Nicholson, 20 Vet. App. 563, 568 
- 570 (2007) (in the absence of evidence to the contrary, the 
Board may presume the competence of a VA medical examiner); 
see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 
2001) (presumption of regularity doctrine permits courts to 
presume what appears regular is regular and shifts the burden 
to the attacker to establish the contrary).

Factual Background and Legal Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service Connection

In April 2007, the veteran filed a service connection claim 
for keloids of the chest, contending that this condition was 
treated during service in Germany.  In the alternative he 
maintains that this condition is secondary to service-
connected alopecia areata and/or a fungal infection affecting 
the feet and hands.

The service treatment records (STRs) from the veteran's first 
period of service include a March 1965 enlistment examination 
report which reflects that clinical evaluation of the skin 
was entirely normal.  The STRs show that the veteran was 
treated in September 1968 for lesions on the top of the head, 
diagnosed as alopecia areata.  The STRs do not reflect that 
any other skin symtomatology was complained of or treated 
during this time.  The separation examination report dated in 
May 1969 also reflected that clinical evaluation of the skin 
was normal; at that time the veteran reported that he had 
symptoms of a skin disease.  

The service treatment records (STRs) from the veteran's 
second period of service include an October 1969 examination 
report which reflects that clinical evaluation of the skin 
was normal.  The veteran was seen with complaints of hair 
loss in November 1969, assessed as alopecia.  The STRs 
reflect that the veteran received treatment for alopecia 
areata on several occasions between November 1969 and 
December 1971.  The separation examination report dated in 
March 1973 reflected that clinical evaluation of the skin was 
normal; at that time the veteran reported that he had 
symptoms of a skin disease.  

VA medical records dated from 1978 to 1982 document continued 
treatment for hair loss and alopecia areata and entries dated 
in 1982 mention the presence of keloids in the area of the 
chest.  

Service connection for alopecia areata, secondary to a fungus 
infection, was granted in a November 1983 Board decision.  

Upon VA examination of February 1987, the veteran complained 
of lesions and skin symptomatology in the area of the feet 
and hands.  The examiner noted that lesions were not seen in 
any other areas.  A fungal infection of the palms and feet 
was diagnosed.  Service connection for a fungal infection of 
the feet and hands was granted in an April 1987 rating 
action. 

VA records dated from 2001 to 2007 document symptoms of 
keloids of the chest with occasional pruritis, treated with 
injections of Kenalong and Cordran tape and described as 
improving.  In 2006, the keloids were described as located in 
the central chest across the sternum manifested by 
hyperpigmented, hypertrophic plaques with a flattened center 
and increased elevation and pigmentation of the ends.  
Records dated in late October 2006 and early 2007 reflect 
that the keloids continued to be present and were improving 
with treatment.  

A VA examination was conducted in May 2007.  The veteran 
reported that he had developed keloids of the chest, 
contending that this condition was treated with a cortisone 
injection during service in Germany.  The examiner observed 
that records documenting keloids or treatment therfor in 
service could not be found.  Keloids of the central chest 
involving 3 separate areas were present on examination and 
diagnosed.  Color photographs of the affected areas of the 
chest were taken and are included in the file.  The examiner 
opined that it was not at least as likely as not that keloids 
were secondary to the service-connected alopecia areata and 
fungal condition, explaining that there was no established 
causative relationship between these conditions and keloids.  
The examiner also opined that no evidence of keloids could be 
located in the STRs and that therefore, any relationship 
between currently manifested chest keloids and an in-service 
condition was speculative, at best.   

An addendum was provided to the VA examination report in May 
2007, following review of the findings by a dermatologist.  
The doctor agreed with the findings and opinions of the VA 
examiner.  She opined that the chest lesions were not 
secondary to alopecia areata or fungal/psoriatic conditions 
of the hands and feet.  The doctor explained that keloids 
represent aggressive formation of scar tissue and that its 
pathogenesis was not related to either alopecia areata or 
fungal infection.  She added that the chest was one of the 
common sites for keloid formation.  

The veteran provided testimony at a hearing held at the RO in 
October 2007 pertaining only to the claim for keloids.  He 
testified that keloids were first diagnosed in the 1970's or 
1980's, and thought he might have initially been treated for 
this condition during service while stationed in Germany. 

VA records show that the veteran was treated for keloids in 
June and October 2007 at which times the condition was 
described as improved.

The veteran presented testimony at a travel Board hearing 
held in April 2008.  He stated that he did not have symptoms 
of keloids on the chest prior to service, but first saw a 
military doctor in Germany for skin symptoms including 
itching.  

The veteran maintains that service connection is warranted 
for keloids on the chest, either based on direct service 
incurrence or as secondary to service-connected conditions of 
alopecia areata and/or a fungal infection of the feet and 
hands.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability. 38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 38 
C.F.R. § 3.310 were amended, effective October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  As 
such, the Board will apply the older version of 38 C.F.R. § 
3.310, which is more favorable to the claimant because it 
does not require the establishment of a baseline before an 
award of service connection may be made.

For valid secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The veteran's STRS are negative for any skin symptomatology 
of the chest or for a diagnosis of keloids on any part of the 
body.  The earliest post-service clinical indication of 
keloids of the chest was shown by VA medical records dated in 
1982.  Several VA examination reports dated subsequent to 
1982 failed to document manifestations of keloids on the 
chest.  However, VA medical records dated from 2001 to the 
present time document continued treatment for this condition 
and hence, a diagnosis of the currently claimed disorder is 
established.  

The record contains no competent medical opinion or clinical 
evidence or opinion etiologically linking currently keloids 
on the chest directly to the veteran's period of service, or 
any incident therein.  A requirement for a showing of such a 
relationship has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, the absence of clinical findings or a diagnosis of 
keloids on the chest for several years following service is 
probative evidence against the veteran's claim on a direct 
basis.  Both the normal medical findings during service and 
the absence of any medical records of a diagnosis or 
treatment of chest keloids until 1982 constitute probative 
evidence against the claim as evaluated on the basis of 
direct service incurrence.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991); Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  Thus, neither 
chronicity nor continuity of symptomatology since service is 
established.  38 C.F.R. § 3.303(b) (2008).

Further, as there is no evidence that the currently diagnosed 
keloids on the chest were either caused or aggravated by 
either of the service-connected skin disorders, service 
connection on a secondary basis is also not warranted.  See 
38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 439.  This matter 
was specifically addressed by a VA examiner in 2007 at which 
time an opinion was rendered to the effect that it was not at 
least as likely as not that keloids were secondary to the 
service-connected alopecia areata and fungal condition, 
explaining that there was no established causative 
relationship between these conditions and keloids.  An 
addendum was also provided to the VA examination report in 
May 2007, following review of the findings by a dermatologist 
who agreed with the findings and opinions of the VA examiner.  
The dermatologist explained that the chest lesions were not 
secondary to alopecia areata or fungal/psoriatic conditions 
of the hands and feet.  The doctor explained that keloids 
represent aggressive formation of scar tissue and that its 
pathogenesis was not related to either alopecia areata or 
fungal infection.  There is no opinion to the contrary. 

The Board does not question the veteran's sincerity in his 
belief that he has keloids on the chest which he believed are 
related to service or a service-connected condition.  While 
he is certainly competent to describe the nature and extent 
of his symptomatology, there is no evidence that he possesses 
the requisite medical training or expertise necessary to 
render him competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Accordingly, contentions, statements and 
testimony of the veteran to this effect, no matter how well 
meaning, without supporting medical evidence that would 
etiologically relate the currently claimed conditions with 
events or incidents which occurred in or are related to 
service, are not competent medical evidence.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge.")

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's service connection claim 
for keloids on the chest.  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.

Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

Hyphenated diagnostic codes, such as those employed here, are 
used when a rating pursuant to one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.  38 C.F.R. § 4.27 (2008).  

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings for the disorder, different or "staged" 
ratings may be assigned for such different periods of time.  
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

In a November 1983 Board decision, service connection was 
granted for alopecia areata.  By rating action of November 
1983, a 10 percent evaluation was assigned for alopecia 
areata under Diagnostic Code (DC) 7800, effective from March 
1981.  In a rating decision dated in April 1987, service 
connection was granted for a fungal infection of the hands 
and feet.  A 10 percent evaluation was assigned under 
Diagnostic Codes (DC) 7813-7806, effective from March 1981.  
In June 2006, the veteran filed increased rating claims for 
both service-connected skin disorders.  

A VA examination was conducted in July 2006.  The veteran 
gave a history of losing patches of hair on his scalp during 
service and continued to complain of hair loss.  The veteran 
reported that he treated this condition with hydrocortisone 
ointment and stated that he had no recently steroid 
injections.  The examiner estimated that the percentage of 
the exposed area affected with respect to the scalp was less 
than 2% and that the entire percentage of the entire body 
affected was less than 2% of the scalp.  The examiner 
reported that there was no scarring or disfigurement of the 
scalp.  Areas of patchy hair loss on the scalp measuring 8 cm 
x 1.5 cm (posterior) and 4.5 cm x 3 cm (superior) were 
identified.  It was observed that the veteran had male 
pattern balding.  A diagnosis of residuals of alopecia areata 
secondary to fungus infection was made.  

During the July 2006 VA examination, the veteran also gave a 
history of developing fungal infections of the hands and feet 
during service in Vietnam.  On examination he complained of 
itchiness and peeling of the hands and feet.  The veteran 
reported that he treated this condition used hydrocortisone 
ointment.  He estimated that the entire percentage of the 
entire body affected was 3.5% for the feet; the hands were 
described as asymptomatic.  There was no scarring or 
disfigurement of the hands or feet.  Symptoms of scaling or 
flakiness and slight erythema to the plantar aspect of both 
feet, with dryness of the feet and palms were noted.  There 
was no evidence of papules, macules or pustules.   The 
diagnosis was residuals of fungal infection of the palms and 
feet.  Color photographs of the affected areas of the scalp, 
head, feet and hands were taken and are included in the file.

A VA examination was conducted in May 2007.  Physical 
examination revealed that the veteran had male pattern 
baldness with 2 areas measuring 2 sq. inches each of slightly 
thinning hair, with hair still present in these areas.  It 
was noted that the veteran had not received any recent 
treatment for alopecia areata.  The examiner indicated that 
the center of the head was entirely bald.  Male pattern 
baldness with a history of alopecia areata was diagnosed.  
Color photographs were taken and are included in the file.  A 
diagnosis of residuals of alopecia areata secondary to fungus 
infection was made. 

As to symptomatology of the hands and feet, the veteran 
indicated that he used cortisone cream as needed - 
approximately weekly, and noted that he had received no other 
treatments during the last year.  Physical examination of the 
hands was unremarkable.  Some dry skin of the feet was 
reported, assessed as involving an area of about 4 square 
inches on each foot.  The diagnosis was no evidence of fungal 
infection, psoriasis or eczema on examination.  Color 
photographs of the affected areas of the scalp, head, feet 
and hands were taken and are included in the file.

The veteran presented testimony at a Board hearing held in 
April 2008.  He stated that he used a cream about 3 times a 
week to treat alopecia and the fungal condition.  The veteran 
testified that doctors had not opined that his skin 
conditions were getting worse.  The veteran stated that he 
worked for the postal service and noted that the skin on his 
hands was slippery, requiring him to wear gloves at work.  
The veteran and his representative both acknowledged that 
they were aware of the applicable rating criteria involving 
the service-connected skin condition.  The record was held 
open for an additional 60 days following the hearing to allow 
for the submission of any additional evidence; however, none 
was presented.

	A.  Alopecia Areata

For the appeal period extending from June 2006 forward, the 
veteran's service-connected alopecia areata has been rated 10 
percent disabling under DCs 7813-7800.  Code 7813 directs 
that dermatophytosis be rated under code 7800 (used for 
rating disfiguring scars of the head, face, or neck), 7801, 
7802, 7803, 7804 or 7805 (used to evaluate scars), or under 
7806 (used for rating dermatitis or eczema), depending on the 
predominant disability.  The regulations for rating 
disabilities of the skin were revised effective August 30, 
2002.  67 Fed. Reg. 49,596 (July 31, 2002).  However, 
inasmuch as the veteran filed his increased rating claim 
subsequent to that time, none of the former rating criteria 
are applicable in this case.  

Under the applicable regulations, a 10 percent rating is 
assigned under 38 C.F.R. § 4.118, DC 7800 for scars on the 
head, face, or neck that have one characteristic of 
disfigurement.  An evaluation of 30 percent requires 
disability of the skin of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears, (auricles), 
cheeks, lips) or with two or three characteristics of 
disfigurement.  A 50 percent evaluation would be warranted 
for visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.

Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are as follows:

1) scar is 5 or more inches (13 or more cm.) in length; 2) 
scar is at least one-quarter inch (0.6 cm.) wide at widest 
part; 3) the surface contour of the scar is elevated or 
depressed on palpation; 4) the scar is adherent to the 
underlying tissue; 5) the skin is either hypo-pigmented or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); 6) the skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); 7) the underlying soft tissue is missing 
in an area exceeding six square inches (39 sq. cm.); or 8) 
the skin is indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

The medical evidence fails to show any characteristics of 
disfigurement with regard to the veteran's alopecia areata 
during any portion of the appeal period.  The area involved 
is not characterized by scarring.  The affected area has not 
been identified as being either hypo-pigmented or hyper-
pigmented in an area exceeding six square inches.  Similarly, 
there was no indication that alopecia areata is productive of 
abnormal skin texture of the head or scalp or of missing 
underlying soft tissue in an area exceeding six square inches 
(39 sq. cm.); or of skin that is indurated and inflexible in 
an area exceeding six square inches (39 sq. cm.).  

As for scarring on the rest of the body, Diagnostic Code 
7801, scars other than the head, face, or neck, that are deep 
or cause limited motion, provides that scarring in an area 
exceeding 72 square inches warrants a 30 percent evaluation, 
and scarring in an area exceeding 144 square inches warrants 
a 40 percent evaluation.  This code is inapplicable; as the 
service connected alopecia areata affects only the area of 
the head/scalp.

The veteran is already receiving the highest evaluation 
available evaluation under Diagnostic Codes 7802, 7803, and 
7804, therefore, any discussion of these codes is moot.

Diagnostic Code 7805 provides that scars, other, should be 
rated on limitation of function of the affected part.  There 
has been no evidence presented indicating that alopecia 
areata limits the functioning of any body part, particularly 
the scalp/head/face.

Under the criteria of Diagnostic Code 7806, a 10 percent 
rating is assigned where at least 5 percent but not more than 
20 percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the 
twelve-month period.  A 30 percent rating is assigned where 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve-month period.  Diagnostic Code 
7806 also provides that a disability may also be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability, as already 
discussed herein.

In this case, it has not been shown by photographs or 
documented in the clinical records that 20 to 40 percent of 
the entire body or exposed area is affected by alopecia 
areata or that the condition requires systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during a twelve-month period.  

The Board also points out that the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 7831 are also applicable in this case.  
Under Diagnostic Code 7831, a zero percent evaluation is 
warranted for alopecia areata with loss of hair limited to 
the scalp and face.  A maximum 10 percent evaluation is 
assigned for loss of all body hair.  Diagnostic Code 7831 was 
enacted only as of August 30, 2002, and no prior diagnostic 
code existed addressing this disability.  The RO initially 
applied this criteria in a Supplemental SOC issued in June 
2007.  However, as the veteran is already receiving a 10 
percent evaluation for alopecia areata under other rating 
criteria, this rating criteria does not provide a basis for 
the assignment of a higher evaluation.   

Alternatively, under the provisions of DC 7830, a 0 percent 
rating is assigned for scarring alopecia affecting less than 
20 percent of the scalp.  A 10 percent rating is assigned if 
the disorder affects 20 to 40 percent of the scalp.   A 20 
percent rating is warranted if the disorder affects more than 
40 percent of the scalp.  Again, it has not been shown by 
photographs or documented in the clinical records that 
alopecia areata affects more than 40 percent of the scalp.  

Overall, the evidence does not support entitlement to an 
evaluation in excess of 10 percent for alopecia areata.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a compensable rating for a forehead 
scar.  As such, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

        B.  Fungal infection of the feet and hands

For the appeal period extending from June 2006 forward, the 
veteran's service-connected fungal infection of the feet and 
hands has been rated 10 percent disabling under DCs 7813-
7806.  Under the criteria of Diagnostic Code 7806 (used to 
evaluate dermatitis or eczema) and Diagnostic Code 7816 (used 
to evaluate psoriasis), a 10 percent rating is assigned where 
at least 5 percent but not more than 20 percent of the entire 
body is affected, or at least 5 percent, but less than 20 
percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the twelve-month period.  A 30 
percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve-month period.

Diagnostic Code 7806 also provides that a disability may also 
be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.

The Board observes that when the service connected fungal 
infection of the feet and hands was evaluated by VA in 2007, 
it was described an entirely asymptomatic, with no evidence 
of any fungal infection, psoriasis or eczema; photographs 
taken at that time support this finding.  When evaluated in 
2006, there were no symptoms present involving the hands, but 
symptomatology of the feet described as itchiness and peeling 
were noted and the foot symptomatology was described as 
affecting 3.5% of the entire body.  

Based a review of photographs and clinical findings made upon 
VA examinations conducted in 2006 and 2007, there is no 
indication that the veteran's symtomatology of a fungal 
infection warrant an evaluation in excess of 10 percent.  At 
no time during the appeal period has evidence been presented 
which reflect that the fungal infection of the hands and feet 
affects 20 to 40 percent of the entire body or requires 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
six weeks or more, but not constantly, during a twelve-month 
period.

The Board has considered other relevant rating criteria.  
Code 7800 does not apply to the fungus infection, as there is 
no involvement of the head, face, or neck.  

As for scarring on the rest of the body, Diagnostic Code 
7801, scars other than the head, face, or neck, that are deep 
or cause limited motion, provides that scarring in an area 
exceeding 12 square inches warrants a 20 percent evaluation, 
and scarring in an area exceeding 72 square inches warrants a 
30 percent evaluation.  There has been no evidence presented 
which even suggests that the fungal infection of the hands 
and feet is productive of deep scarring, limitation of 
motion, or scarring in an area exceeding 12 square inches.

The veteran is already receiving the highest evaluation 
available evaluation under Diagnostic Codes 7802, 7803, and 
7804, therefore, any discussion of these codes is moot.

Diagnostic Code 7805 provides that scars, other, should be 
rated on limitation of function of the affected part.  There 
has been no evidence presented indicating that the fungus 
infection of the hands or feet limits the functioning of any 
body part.  

In summary, the Board finds that entitlement to an evaluation 
in excess of 10 percent for a fungus infection of the feet 
and hands is not warranted.  There is no basis in the record 
showing entitlement to a higher disability rating for any 
time during the appeal period.  As the preponderance of the 
evidence is against a higher rating, the doctrine of the 
benefit of doubt is not for application and the claim is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

	C.  Extraschedular Consideration

In reaching these decisions, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1), have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant any extraschedular evaluations for any of the 
claims/conditions addressed herein.  38 C.F.R. § 3.321(b)(1).  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

ORDER

Entitlement to service connection for keloids on the chest is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
alopecia areata is denied.

Entitlement to an evaluation in excess of 10 percent for a 
fungus infection of the feet and hands is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


